Case 1:20-cv-00724-SEB-TAB Document 27 Filed 04/21/20 Page 1 of 4 PageID #: 145




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION

 LEANDRA DEMARIS,                                         )
                                                          )
                                 Plaintiff,               )
                                                          )
                            v.                            )     No. 1:20-cv-00724-SEB-TAB
                                                          )
 CRETE CARRIER CORPORATION,                               )
 CHRISTOPHER A. WALKER,                                   )
                                                          )
                                 Defendants.              )



                                         SHOW CAUSE ORDER
         Parties appeared by counsel April 20, 2020, for a telephonic initial pretrial conference.

 The order setting this initial pretrial specifically stated:

                 Counsel who attend the conference must have their appearance on file, and
         must be familiar with and prepared to discuss the facts and legal issues in the
         case, as well as the scope of damages. Counsel should expect to be asked specific
         questions concerning the case, and should be prepared to set forth all known facts
         that support any issue, claim, or defense, including any claim for or defense to
         damages.
                 Pursuant to S.D. Ind. L.R. 16-1(d), counsel should also be prepared to
         fully discuss settlement at the initial pretrial conference (as well as any
         subsequent conference). Plaintiff’s counsel shall appear at the pretrial
         conference prepared to make a settlement proposal if no proposal has yet
         been made. Defendant’s counsel shall appear at the pretrial conference prepared
         to make an offer to any outstanding proposal. If no proposal has been made,
         Defendant’s counsel shall be prepared to discuss the general parameters of relief
         responsive to any proposal made at the pretrial conference.
 [Filing No. 10, at ECF p. 2-3.] (Emphasis in original.)
         Attorney J. Kevin King appeared at the conference for Plaintiff. While he had his

 appearance on file, he otherwise failed—and refused—to comply with the Court’s order. When

 asked about his client’s damages, King refused to provide any information, though he stated he

 was doing so “respectfully.” When asked to make a settlement proposal, he stated he was unable
Case 1:20-cv-00724-SEB-TAB Document 27 Filed 04/21/20 Page 2 of 4 PageID #: 146




 to do so. The reason King took this position is obvious. He has filed a motion to remand this

 case to state court, in which he argues that Defendants cannot establish the amount in

 controversy requirement. [See Filing No. 24, at ECF p. 7, stating “Defendants have offered

 nothing more than speculation” regarding the amount in controversy.] King’s position amounts

 to unacceptable gamesmanship.

        If there is a good faith basis to dispute the amount in controversy, then it is entirely

 appropriate to challenge the removal and seek remand, given federal courts’ limited

 jurisdiction. See Sabrina Roppo v. Travelers Comm. Ins. Co., 869 F.3d 568, 579 (7th Cir. 2017)

 (“Just as we generally accept the plaintiff’s good-faith allegations of the amount in controversy

 to establish diversity jurisdiction, when a defendant seeks federal-court adjudication, the

 defendant’s amount-in-controversy allegation should be accepted when not contested by the

 plaintiff or questioned by the court. If, however, the plaintiff challenges the defendant’s amount

 in controversy allegation, 28 U.S.C. § 1446(c)(2)(B) instructs that removal is proper if the

 district court finds, by the preponderance of the evidence, that the amount in controversy exceeds

 the jurisdictional threshold.” (Internal citation, footnote, and quotation marks omitted)). But if

 the amount in controversy exceeds $75,000 exclusive of interest and costs, then removal was

 proper. See, e.g., Webb v. Fin. Indus. Regulatory Auth., Inc., 889 F.3d 853, 859 (7th Cir. 2018)

 (“When a defendant removes to federal court, as FINRA did here, its plausible and good faith

 estimate of the amount in controversy establishes jurisdiction unless it is a legal certainty that the

 plaintiffs’ claim is for less than the requisite amount.” (Internal citation and quotation marks

 omitted)); Roppo, 869 F.3d at 579 (“A removing party therefore only must establish the amount

 in controversy by a good faith estimate that is plausible and adequately supported by the

 evidence. The party seeking removal does not need to establish what damages the plaintiff will



                                                   2
Case 1:20-cv-00724-SEB-TAB Document 27 Filed 04/21/20 Page 3 of 4 PageID #: 147




 recover, but only how much is in controversy between the parties.” (Internal citation, quotation

 marks, and emphasis omitted)).

        King cannot ignore this Court’s order, as well as opposing counsel, in his effort to return

 to state court. He has done both. As noted above, King refused to answer the Court when

 questioned at the initial pretrial conference about his damages and settlement proposal, even

 though the order setting the conference required him to be prepared to fully discuss all aspects of

 the case, including damages, and make a settlement proposal if none had been made, which it

 had not. [Filing No. 10.] King likewise ignored opposing counsel. Between February 20 and

 March 2, 2020, defense counsel called King and left him emails on multiple occasions

 attempting to obtain information about Plaintiff’s damages and see if Plaintiff would stipulate

 that damages did not exceed $75,000 so as to effectuate a remand. [Filing No. 17, at ECF p.

 5.] King admitted at the initial pretrial conference that he did not respond to these multiple

 inquiries from opposing counsel.

        A review of Plaintiff’s complaint provides more insight into why King did not respond to

 defense counsel’s multiple inquiries. The complaint alleges that Defendant Christopher Walker,

 driving a semi-tractor trailer, rear-ended the Nissan Rogue Plaintiff was driving. As a result of

 the accident Plaintiff suffered damages including, but not limited to, personal injuries, physical

 and mental pain and suffering, medical expenses, lost wages, permanency, and other pecuniary

 damages. [Filing No. 1-1, at ECF p. 4.] Although the complaint does not seek a specific dollar

 amount or figure, Indiana Trial Rule 8(A)(2) prohibits personal injury plaintiffs from doing so.

        Which leads back to the initial pretrial conference. Consistent with the order setting this

 conference, as well as the mandate of Fed. R. Civ. Pro. 1 to pursue the just, speedy, and

 inexpensive determination of every action, this Court routinely utilizes initial pretrial



                                                   3
Case 1:20-cv-00724-SEB-TAB Document 27 Filed 04/21/20 Page 4 of 4 PageID #: 148




 conferences to explore issues including damages and settlement. King violated this Court’s

 order by flatly refusing to provide the Court with damages and settlement information. As a

 result, the Court orders that by May 5, 2020, King shall:

        (1)      Show cause why sanctions should not issue for his refusal to comply with this

                 Court’s March 31, 2020 order [Filing No. 10] and well as the Court’s request at

                 the initial pretrial conference to disclose damages information and make a

                 settlement demand;

        (2)      King shall provide a copy of this order to Plaintiff, review it with her, and certify

                 to this Court that he has done so;

        (3)      File a statement of special damages; and

        (4)      Serve a settlement proposal, which shall be copied to the Magistrate Judge at

                 MJBakersChambers@insds.uscourts.gov.

 In addition, Defendants may, at their option, serve discovery focused exclusively on damages (in

 addition to any other permissible discovery Defendants seek). The Court will, upon motion,

 order Plaintiff to provide an expedited response to any such damages discovery.

      Date: 4/21/2020

                            _______________________________
                             Tim A. Baker
                             United States Magistrate Judge
                             Southern District of Indiana




 Distribution:

 All ECF-registered counsel of record via email




                                                      4
